Citation Nr: 1324505	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  08-36 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to January 1963 and September 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Los Angeles, California which now has jurisdiction over the claim on appeal.

In a March 2010 decision, the Board denied service connection for prostate cancer, claimed as due to herbicide exposure.  The Veteran appealed the Board's decision for this issue to the United States Court of Appeals for Veterans Claims (Court).  By order dated October 2012, the Court granted a Joint Motion for Remand (JMR), vacated the March 2010 Board decision, and remanded the case for compliance with the terms of the JMR.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran's service did not involve duty or visitation in the landmass of the Republic of Vietnam or in the inland waters of Vietnam.  

3.  The competent and probative evidence of record preponderates against a finding that the Veteran's prostate cancer is etiologically related to his active military service, including exposure to Agent Orange or other herbicides.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, nor may it be presumed that prostate cancer was incurred during military service or as a result of exposure to herbicide agents therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2012).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (2012).  In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In this case, the Veteran contends that his post-service diagnosis of prostate cancer is related to herbicide exposure in service.  

The law provides that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The law further provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which arose out of the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir.  1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of herbicide exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a causal nexus between his currently claimed disability and service.  See Brock, 10 Vet. App. at 162.

In this case, review of the record reveals the Veteran was diagnosed with prostate cancer in December 2005.  As prostate cancer is one of the specific diseases listed in 38 C.F.R. § 3.309(e), the remaining inquiry is whether the Veteran served in the Republic of Vietnam during the Vietnam era, as required by law.  

Under the applicable law discussed above, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  During the pendency of this appeal, the Court reversed a Board decision, in another case, which had denied service connection for disabilities claimed as due to herbicide exposure on the basis that, although the appellant therein had served in the waters off the shore of the Republic of Vietnam, such service did not warrant application of the presumption of herbicide exposure because the appellant had never set foot on land in that country.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  

The then-Secretary of Veterans Affairs appealed the Haas decision to the Federal Circuit.  Subsequently, on motion by the Secretary, the Court issued a temporary stay on adjudication of cases that were potentially affected by Haas.  In May 2008, the Federal Circuit issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in which it reversed the decision of the Court, holding that the Court had erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption of herbicide exposure.  The appellant in Haas then filed a petition for a writ of certiorari to the United States Supreme Court, seeking review and reversal of the Federal Circuit's decision.  The petition was denied by the Supreme Court on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

Therefore, in order for the presumption of service connection based upon herbicide exposure to apply, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  

In this case, there is no competent evidence establishing that the Veteran ever served in-country or in the inland waters of Vietnam.  Indeed, the Veteran has specifically stated that he did not serve in the Republic of Vietnam.  

Instead, and what is the key issue in this case, the Veteran asserts that he may have been exposed to the herbicide Agent Orange during his service with the Arizona Air National Guard and the Van Nuys Air National Guard.  

In this regard, the Veteran has asserted that he was a flight crew member who flew aboard C-97 transport aircraft during weekend drills, pilot flight training sessions, and summer training deployments.  The Veteran asserts that the aircraft was used to transport supplies into various air bases in Vietnam on a weekly basis and he was informed that the supplies included the herbicide Agent Orange.  The Veteran 
believes that he may have been exposed to the herbicide Agent Orange during his hours of preparing and flying aboard this aircraft.  

The Board has considered the Veteran's assertion that he may have been exposed to herbicides during his service in the Air National Guard.  However, the information provided by the Veteran is not sufficient to give rise to the presumption of service connection based upon herbicide exposure.  

As noted above, in order for the presumption of service connection based upon herbicide exposure to apply, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  There is no presumption available based upon proximity to aircraft or other equipment believed to have been used to transport herbicides into Vietnam.  

Even if the Board assumed, arguendo, that the aircraft identified by the Veteran was used to transport herbicides into Vietnam (which has not been confirmed), the Veteran has only asserted that he worked on the aircraft, not that he was 
aboard the aircraft when it flew into Vietnam or that he actually saw or worked with cargo that he believed to be herbicides.  In short, the Board believes that the Veteran's reported exposure to herbicides is highly tenuous, at best.  

There has never been the suggestion that herbicides were used or stored in locations in the United States where the Veteran was located. 

Therefore, the Board finds the Veteran is not presumed to have been exposed to herbicides during service and service connection is not warranted on a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6).

The Board has considered whether the Veteran's claim can be granted under the general legal provisions pertaining to direct service connection.  See Combee, supra; Brock, supra.  However, the Veteran's service treatment records are negative for any complaints, treatment, or findings related to a prostate disorder.  In addition, the first time the Veteran is shown to have prostate cancer after service was in December 2005, which is more than 30 years after he was separated from active service.  Therefore, service connection is not warranted on a presumptive basis under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.307(a)(3).

The Veteran's claim for prostate cancer is contemplated under malignant tumors as a "chronic disease" under 38 C.F.R. § 3.309(a).  Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, neither the Veteran nor the evidentiary record asserts a continuity of symptomatology for prostate cancer after discharge from service.  Therefore, service connection is also not warranted on a presumptive basis under 38 C.F.R. §§ 3.303(b), 3.309(a). 

Moreover, there is no competent medical evidence of record that relates the Veteran's prostate cancer with his military service in general, or his exposure to herbicides specifically.  The only evidence that relates the Veteran's prostate cancer to his military service consists of the Veteran's own statements.  The Board does not doubt that the Veteran sincerely believes his prostate cancer is related to his exposure to herbicides; however, without affirmative evidence of in-service herbicide exposure or competent evidence on which such exposure may be presumed, the Veteran's claim must be denied.  In addition to his lack of Vietnam in-country or inland-waters service, there is no indication that the Veteran has the requisite knowledge of medical principles which would permit him to render an opinion regarding matters involving medical diagnosis or medical etiology.  

In this regard, the Board notes that the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In summary, the Board finds the Veteran's service did not involve duty or visitation in the Republic of Vietnam or its inland waters, the Veteran did not manifest prostate cancer during his first post-service year, and there is no competent medical evidence of record relating the Veteran's prostate cancer to his military service.  Therefore, based upon the reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is against the Veteran's claim for service connection for prostate cancer, claimed as due to herbicide exposure, and the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

Pursuant to the October 2012 JMR, the Board provided no discussion regarding whether VA had satisfied its duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, the parties agreed that this renders the Board's statement of reasons or bases inadequate, thus the March 2010 Board decision was vacated and remanded for compliance with the terms of the JMR.  The Board is bound by the findings contained in the JMR, as adopted by the Court.  See Chisen v. Gober, 10 Vet. App. 526, 527-28 (1997).  As a result, the Board now discusses its duties to notify and assist the Veteran in connection with the claim on appeal.

VCAA and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a June 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the June 2007 letter included the type of evidence necessary to establish a disability rating and effective date.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran, and private treatment records from the Prostate Oncology Specialist; St. John's Health Center; Prostate Institute of America; University of California Los Angeles (UCLA) Medical Center, Department of Urology (Dr. R. R.); Dr. R. M.; Dr. N. T.; and Dr. R. L.  

The October 2012 JMR particularly noted the Board made no finding as to whether its duty to assist was satisfied with regard to requesting private treatment records from Prostate Oncology Specialists.  The Board acknowledges the Veteran's submission of a completed and signed Authorization and Consent to Release, VA Form 21-4142, for treatment records from Prostate Oncology Specialists in December 2007.  In January 2008, the RO sent the Veteran a letter informing he that a January 2008 request letter was sent to this private facility.  A copy of the January 2008 request letter to Prostate Oncology Specialists was associated with the claims file.  In February 2010, a response was received from Dr. M. S. of the Prostate Oncology Specialists, specifically noting the Veteran has been under his care for prostate cancer since 2006 and the Veteran continues to have regular follow-up and surveillance for prostate cancer.  The Board notes that private treatment records from Prostate Oncology Specialists were already of record and associated with the claims file, thus VA's duty to assist is met.      

Next, it was particularly noted by the JMR that the Board made no finding as to whether its duty to assist was satisfied with regard to requesting private treatment records from Dr. R. R. (the Board was unaware that it was obligatory to make such a finding regarding each aspect of the duty to assist).  In any event, the Board acknowledges the Veteran's submission of a completed and signed Authorization and Consent to Release, VA Form 21-4142, for treatment records from Dr. R. R. at the UCLA Medical Center in February 2008.  In February 2008, the RO sent the Veteran a letter informing he that a February 2008 request letter was sent to this private physician.  A copy of the February 2008 request letter to Dr. R. R. at the UCLA Medical Center was associated with the claims file.  

While the Board acknowledges that no response was received from Dr. R. R. or the UCLA Medical Center, private treatment records from the UCLA Medical Center, Department of Urology, electronically signed by Dr. R. R. were already of record and associated with the claims file, making this point moot.  Thus, the Board finds that no additional development for a response from Dr. R. R. is necessary as the requested information is of record, and VA's duty to assist is met.   

In any event, even if the Board were to assume (A) that additional private medical records regarding the Veteran's prostate are available (which, based on the above, the Board does not) and (B) the VA has not fulfill the duty to assist (which, based on the above, the Board does not) the fact that additional treatment records exist for the Veteran's prostate (assuming they did) would not provide a basis to remand this case.  In this regard, the question regarding whether the disability at issue exist has never been at issue.  Additional treatment records regarding the disability at issue from decades after service (the Veteran served on active duty from August 1962 to January 1963 and September 1966 to August 1968) will not provide a basis to grant this claim.  Such argument only impedes the adjudication of this case. 

The JMR also noted the Board did not discuss what efforts, if any, needed to be undertaken in order to satisfy VA's duty to assist with regard to the Veteran's alleged herbicide exposure and again did not make any finding that VA's duty to assist had been satisfied in this case.  

Again, particularly given the fact that the duty to assist is reviewed by the Court on a de novo basis, the basis for this finding is unclear. 

The Board finds that additional efforts to satisfy VA's duty to assist with regard to the Veteran's alleged herbicide exposure, to include a review of cargo manifests' of the aircraft from the 1960's (assuming, in the highly unlikely event, that such records exist nearly fifty years after the fact) is unwarranted in this case.  As discussed above, the Veteran has only asserted that he worked on the aircraft, not that he was aboard the aircraft when it flew into Vietnam or that he actually saw or worked with cargo that he believed to be herbicides.  

Even if the Board assumes that these planes carried  herbicides (which is very unclear) this is not a basis to assert the statutory presumption or to obtain a VA  medical opinion under McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the medical provider would have no lucid basis to make an informed medical opinion based on nonexistent exposure data).  In this regard, the Veteran own statements do not suggest direct exposure to herbicides, instead suggestion a secondary exposure to equipment that, may have been exposure to herbicides, and even this point is very unclear.

In this regard, the Veteran's own statements suggest he himself is not sure that these airplanes ever carried herbicides or that he was ever exposed to herbicides.  In his April 2013 statement to the Board, the Veteran said that the "VA issue any documentation before it to indicate the issue of cargo flown aboard the aircraft in question.  I make this request to put my mind at ease that the aircraft did not carry chemicals used in the "Agent Orange" Campaign." (emphasis added).  

The second sentence clearly suggest that the Veteran himself is not certain that these planes carried herbicides (he does not contend that he saw herbicides, or that he cleaned the residuals of herbicides, or that he was told the planes sprayed herbicides [notwithstanding his statement in substantive appeal to the Board in January 2010 that he was "led to believe" numerous C-97 aircraft were consigned to "carry" supplies to Vietnam to include, but not limited, to "Agent Orange", though it was never explained why the military would fly drums of herbicides from the United States to Vietnam rather than use the traditional and less costly method of shipping]). The Veteran is simply seeking to "put his mind at ease . . .".  His argument that if the VA cannot locate cargo records from nearly 50 years ago the Board should rule favorably in his claims lacks all reasonableness.  In this case, there is no duty to seek records from nearly 50 years ago that would not provide a basis to grant this claim.  His own statements, even if taken as true, strongly suggest no exposure to herbicides. 

Accordingly, the Board finds that the evidence of record is adequate and no additional development for additional records, to include cargo manifests of the aircraft from nearly 50 years ago, is necessary to adjudicate the claim on appeal.  VA's duty to assist is met.  

As noted above, the Veteran was not afforded a VA examination for his claimed disability, but none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the only evidence that the Veteran's claimed disability is related to his military service is his own lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, VA's duty to assist has been satisfied and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Service connection for prostate cancer, claimed as due to herbicide exposure, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


